          Case 1:19-cr-00752-JMF Document 24 Filed 03/16/20 Page 1 of 4




                                                            March 16, 2020

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Christopher Ansah
       19 Cr. 752

Dear Judge Furman:

        I write to respectfully request that the Court temporarily modify Mr. Ansah's bail
conditions so that he may attend his niece's baby shower in Atlanta. On August 20, 2019, the
following bail conditions were imposed: a $50,000 personal recognizance bond co-signed by two
financially responsible persons; electronic monitoring—GPS stand alone; travel limited to
SDNY/EDNY; surrender travel documents (and no new applications); Pretrial Supervision as
directed by PTS. Mr. Ansah's conditions were later modified to permit travel to DNJ and NDNY.
Mr. Ansah has been fully compliant with his conditions of release.

        Mr. Ansah seeks permission to travel to the Northern District of Georgia from March 18,
2020 to March 22, 2020, so that he may attend his niece's baby shower on March 21, 2020. The
baby shower invitation with venue details is attached as Exhibit A. If approved, Mr. Ansah has
been directed by Pretrial Services to provide his travel itinerary and lodging reservation prior to
departure. The Government and Pretrial Services Officer Andrew Kessler-Cleary have no
objection to this request.

       Thank you for your consideration of this request.

                                                            Respectfully submitted,

                                                            ___/s/_________________
                                                            Zawadi Baharanyi
                                                            Assistant Federal Defender
                                                            (212) 417-8735
                                      SO ORDERED:

                                      ________________________________
                                      HONORABLE JESSE M. FURMAN
                                      United States District Judge

cc: AUSA Jun Xiang (by ECF)
Case 1:19-cr-00752-JMF Document 24 Filed 03/16/20 Page 2 of 4




                  EXHIBIT A
        Case 1:19-cr-00752-JMF Document 24 Filed 03/16/20 Page 3 of 4




11111   ".
         1140'&4
               WM')
            Irtli
 trit O*CinTaiglariTi IVA
                a baby boy is on the way!

  1V                You're invited to Levelot and
                    V anessa Jean Baby Shower.

                      March 21st, 2020 • 3 p.m.
                   Open Bible Tabernacle Haitian
                 A ssembly Church (Banquet Hall)
                  2 870 Clay Road SW Austell, GA
                                   30106.
            Case 1:19-cr-00752-JMF Document 24 Filed 03/16/20 Page 4 of 4




sk'. .

                                I
                                fMk
                                 .                       11111111111111
                                   =
                TRAVELS/CAR RENTAL - AIRPORT
                  HARTSFIELD JACKSON INTERNATIONAL AIRPORT (ATL, GA)


                                    H OTELS
             HILTON GARDEN INN ATL - 110 Interstate W Pkwy, Lithia
                            Springs, GA 30122

           SPRING HILL SPRING SUITES by MARRIOTT - 960 Bob Arnold
                         Blvd, Lithia Springs, GA 30122

           HAMPTON INN AND SUITES ATL-SIX FLAGS -999 Bob Arnold
                       Blvd, Lithia Springs, GA 30122

           HOLIDAY INN EXPRESS - 850 Crestmark Dr, Lithia Springs,
                                GA 30122
                              BABY REGISTRY

         buybuy
         BABy amazon O Target
